Name: Council Regulation (EEC) No 1429/82 of 18 May 1982 fixing the minimum price for unginned cotton for the 1982/83 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 162/26 Official Journal of the European Communities 12 . 6. 82 COUNCIL REGULATION (EEC) No 1429/82 of 18 May 1982 fixing the minimum price for unginned cotton for the 1982/83 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 For the 1982/83 marketing year, the minimum price for unginned cotton referred to in Article 9(1 ) of Regulation (EEC) No 2169/81 shall be 81-59 ECU per 100 kilograms. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton 0), and in particular Article 9(1 ) thereof, Article 2 The price referred to in Article 1 shall apply to unginned cotton which meets the criteria referred to in Article 1 of Council Regulation (EEC) No 1428/ 82 of 18 May 1982 fixing for the 1982/83 marketing year the guide price for unginned cotton and the quantity of cotton for which aid may be granted in full (2 ). The said price shall relate to goods at the farm gate . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . Having regard to the proposal from the Commission, Whereas Article 9 ( 1 ) of Regulation (EEC) No 2169/81 provides that the Council shall each year fix a minimum price for unginned cotton ; whereas that price must be fixed so as to guarantee sales for producers at a price as close as possible to the guide price, taking into account market fluctua ­ tions and the cost of transporting unginned cotton from the production areas to the ginning areas ; Whereas , in order to achieve the abovementioned objective , this minimum price must be fixed for a well-defined standard quality and marketing stage , It shall apply from 1 August 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 May 1982 . For the Council The President P. de KEERSMAEKER (') OJ No L 211 , 31 . 7 . 1981 , p . 2 . (2 ) See page 25 of this Official Journal .